Citation Nr: 0426369	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for psychoneurosis, anxiety type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1937 to October 
1939, February 1941 to September 1945, and December 1950 to 
January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, the 
veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained any relevant evidence he 
identified, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits. 

2.  The psychoneurosis, anxiety type, is manifested by total 
occupational and social impairment with gross impairment in 
thought processes and communication, the intermittent 
inability to perform the activities of daily living, 
disorientation, and memory loss.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
psychoneurosis, anxiety type, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130 
Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
for his service-connected psychiatric disorder because the 
disorder precludes him from working and results in social 
isolation.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in March 2003 and March 2004 
by informing him of the evidence required to establish 
entitlement to a higher rating.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim and the requirement to submit medical evidence that 
established entitlement to a higher rating.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and any evidence identified by the veteran that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 183.

Although the March 2003 and March 2004 notices were sent 
following the January 1999 decision, the veteran has had more 
than a year following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the March 2003 notice the RO obtained additional 
evidence, and based on that additional evidence the RO re-
adjudicated the substantive merits of the veteran's claim in 
a May 2004 supplemental statement of the case.  In re-
adjudicating the claim for an increased rating the RO 
considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  The veteran 
was given the opportunity to present evidence at a hearing, 
but did not do so.  For these reasons the Board finds that 
the veteran has not been prejudiced by having been notified 
of the evidence needed to substantiate his claim following 
the RO's January 1999 unfavorable decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (prejudice is not shown if the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's VA treatment records, and 
provided him VA psychiatric examinations in December 1998 and 
May 2003.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2003).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In multiple statements the veteran asserted that he is 
entitled to a higher rating because he was forced to retire 
from the New York Police Department in 1973 due to his 
psychiatric disability, and because he is dependent on his 
wife for maintaining his personal hygiene.  He stated that he 
had difficulty communicating because he would just "freeze" 
when he was trying to say something, and that he rarely left 
his home.  He also stated that he depends on his wife to 
handle all their finances, and that they did not socialize 
due to his inability to carry on a conversation due to memory 
problems.

The RO provided him a VA psychiatric examination in December 
1998, during which he reported that he had suffered from 
severe anxiety for over 30 years.  He stated that the anxiety 
had had a significant negative impact on his life, in that he 
had to retire early on disability and he was continuously 
nervous and irritable.  He also stated that he was unable to 
work due to the anxiety.

The examiner found that the veteran had difficulty 
concentrating and short-term memory loss.  He appeared 
anxious and what the examiner characterized as "worn out" 
due to excessive worry and anxiety.  The examiner also found 
that the veteran's report regarding the impact of the anxiety 
disorder on his life was accurate, and that the anxiety had 
had a significant major impact on his life.  He assessed the 
impairment in the veteran's social and occupational 
functioning by assigning a global assessment of functioning 
(GAF) score of 35, which is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., a depressed man avoids friends, 
neglects family, and is unable to work).  See 38 C.F.R. 
§ 4.130, citing the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), page 32.  

The veteran underwent an additional VA psychiatric 
examination in May 2003, which included a review of the 
claims file and his VA treatment records.  The examiner noted 
that the claims file revealed, and the veteran described, a 
long history of chronic anxiety, low self-esteem, acrophobia, 
stuttering due to anxiety, disturbed sleep, poor 
concentration, and frequently depressed mood.  He also noted 
that the veteran had retired from his employment as a police 
officer in 1973 due to the severity of his anxiety.  Although 
he had not received psychotherapy since 1991, he continued to 
receive psychiatric medication from his regular VA physician.

The veteran reported that he had not worked since he left his 
employment as a police officer, that there was also a serious 
deterioration in his social functioning, and that he had not 
been able to drive for many years due to anxiety, poor 
concentration, and memory loss.  He described himself as a 
recluse, and had no social contacts other than two adult 
sons.  He experienced anxiety-induced dysfluency and impaired 
concentration, and reported high levels of anxiety on a daily 
basis.  He had a fear of heights, but no panic attacks.  He 
also suffered from chronic insomnia, periods of depression 
without suicidality, and avoided social contacts as much as 
possible.  He had significant difficulty with short-term 
memory and impaired concentration.  

On mental status examination he did not know the day of the 
week or the date, his speech was marked by mild stuttering, 
his thoughts were tangential, and he had to be re-directed in 
order to follow the course of the interview.  His short-term 
memory, attention, and concentration were impaired.  The 
examiner concluded the examination by assigning a current GAF 
score of 45, and a GAF score during the previous year of 41 
to 45.  A GAF score of 41-45 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing DSM-IV.  The examiner also found that the 
veteran suffered from chronically high levels of anxiety with 
acrophobia, social isolation, loss of employment due to 
anxiety, low self-esteem, stuttering, poor concentration, and 
insomnia.

In accordance with Diagnostic Code 9400, a 100 percent rating 
is applicable if the evidence indicates that the service-
connected psychiatric disorder results in total social and 
occupational impairment.  The Court has determined that the 
symptoms listed in the General Rating Schedule for Mental 
Disorders are only examples, and that the presence of all, or 
even some, of those symptoms is not required to show 
entitlement to a higher rating.  In rating a mental 
disability VA is required to consider all the symptoms that 
affect social and occupational functioning, not just the 
specific symptoms listed, and base the evaluation on the 
overall degree of social and occupational impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The reports of the December 1998 and May 2003 psychiatric 
examinations indicate that the veteran suffers from total 
occupational and social impairment due to anxiety.  He has 
not been employed since 1973, when he was forced to retire 
from employment due to the anxiety.  He has virtually no 
social contacts, in that he only sees his two adult sons.  
His tangential thinking, dysfluency, and poor concentration 
are equivalent to gross impairment in thought processes and 
communication.  He also suffers from the intermittent 
inability to perform the activities of daily living, in that 
he is dependent on his wife for maintaining his personal 
hygiene and handling all their finances.  On examination, he 
was disoriented to time.  The definition of the GAF scores of 
35 and 41to 45 include the inability to keep a job.  
Resolving all doubt in favor of the veteran, the Board finds 
that the criteria for a 100 percent rating for 
psychoneurosis, anxiety type, are met.


ORDER

A 100 percent rating for psychoneurosis, anxiety type, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



